UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                                Plaintiffs,

         against
                                                        CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                                          ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         The Court conducted a Telephone Conference today, March 24, 2020. The parties’ fact

discovery deadline is adjourned to Monday, May 11, 2020. Defendants are directed to file their

reply to Plaintiffs’ opposition (ECF No. 190) to Defendants’ motion for reconsideration (ECF No.

186) by Tuesday, March 31, 2020.



Dated:             New York, New York
                   March 24, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
